UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6288


LAMONT DELMAR PARKER,

                Plaintiff - Appellant,

          v.

SHERIFF JAMES KNIGHT; JAIL ADMINISTRATOR G. BULLOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03095-D)


Submitted:   July 31, 2012                 Decided:   August 21, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Delmar Parker, Appellant Pro Se. Julie Baxter Bradburn,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont   Delmar   Parker       appeals   the    district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b)(1) (2006).       We have reviewed the record and

find   no   reversible   error.    Accordingly,        we    affirm    for   the

reasons stated by the district court.           See Parker v. Knight, No.

5:10-ct-03095-D (E.D.N.C. May 6, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2